Citation Nr: 0208891	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  99-14 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for symptomatic pes 
planus with tarsal arthritis (claimed as spurs on the heels 
and ankles).

2.  Entitlement to service connection for spurs on the heels 
and ankles.

3.  Entitlement to service connection for a right hip and 
back disorder (claimed as a right hip problem and as spurs on 
the spine secondary to heel and ankle spurs).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel 


INTRODUCTION

The veteran served on active duty from April 1978 to June 
1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board observes that although the heading at the 
top of the January 1999 rating decision indicates that the 
rating decision was rendered by the Nashville, Tennessee, RO, 
the veteran lives in Alabama, his June 1998 claim was 
received by the Montgomery, Alabama, RO, and the Montgomery, 
Alabama, RO has done all development on the claim, including 
sending the notification letter about the January 1999 rating 
decision.  Moreover, there is no indication that the 
veteran's claims file was ever transferred from the 
Nashville, RO, to the Montgomery, RO.  Instead, it appears 
that the case has been under the jurisdiction of the 
Montgomery, RO, all along and that the heading of the rating 
decision showing the "Nashville, Tennessee," RO was merely a 
typographical or computer error.  Finally, the appeal was 
certified to the Board by the RO in Montgomery Alabama.

In his original claim, received by the RO in February 1986, 
the veteran claimed service connection for "Gait" and stated 
that the "gait" disability began in 1978.  In a June 1986 
rating decision, the RO denied service connection for 
symptomatic pes planus with tarsal arthritis and for Reiter's 
syndrome, finding that the disorders preexisted service and 
were not aggravated therein.  The RO notified the veteran of 
this decision in July 1986, he did not appeal it, and it 
became final.  38 U.S.C.A. § 7105(c) (West 1991).

In June 1998, the veteran claimed service connection for 
"spurs on my heels and ankles" which he alleged developed 
while he was in basic training from April to June 1978.  He 
also claimed service connection for right hip problems and 
spurs on his spine.  He stated that the hip and spine 
problems began in 1979 and that he believed that they stemmed 
from the heel and ankle spurs.

The RO interpreted the first claim as one for "symptomatic 
pes planus with tarsal arthritis (claimed as heel and ankle 
problems, spurs)" and denied the claim for service connection 
for this disorder on the merits.  In his notice of 
disagreement, the veteran appealed the issue as the RO had 
phrased it, and a statement of the case was issued on this 
issue.

The RO has interpreted the new claim for service connection 
for heel and ankle problems as encompassing the prior finally 
denied claim for service connection for symptomatic pes 
planus with tarsal arthritis.

In a Remand dated in November 2000, the Board divided one of 
the issues on appeal because a claim for service connection 
for spurs on the heels and ankles was not previously finally 
denied and therefore is not subject to the requirement that 
the veteran submit new and material evidence to "reopen" it.

In March 2002, the RO determined that the veteran had 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for symptomatic pes planus 
with tarsal arthritis (claimed as spurs on the heels and 
ankles).  The RO then denied entitlement to service 
connection on the merits of the claim.  The veteran has been 
provided a supplemental statement of the case which address 
the law and regulations considered, the factual findings 
made, and the reasons for the denial of the veteran's claims.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  The veteran's disability from pes planus with tarsal 
arthritis existed prior to his active military service and 
did not worsen during such service.

4.  The veteran's disability from bilateral heel and ankle 
spurs was not incurred during his active military service.

5.  The claim of entitlement to service connection for right 
hip and low back disorders, claimed being proximately due to 
or the result of residuals of bilateral foot disorders, has 
no legal merit or entitlement under law.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  Service connection for a symptomatic pes planus with 
tarsal arthritis (claimed as spurs on the heels and ankles) 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp 2001); 38 C.F.R. § 3.303 (2001).

3.  Service connection for spurs on the heels and ankles is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp 
2001); 38 C.F.R. § 3.303 (2001).

4.  Service connection for right hip and back disorders 
claimed as proximately due to or the result of heel and ankle 
spurs is denied. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has current disability from 
bilateral pes planus, and spurs on the heels and ankles which 
was incurred in or aggravated by his active military service.  
He also contends that he has disability from a right hip and 
back disorder which is proximately due to or the result of 
his foot disorders.  

After a review of the entire record, and for the reasons and 
bases discussed below, the Board concludes that the veteran 
is not entitled to service connection for pes planus, spurs 
on the heels and ankles, a right hip disorder, and a back 
disorder.  

Before addressing the merits of the veteran's claims, the 
Board will address the applicability of the Veteran's Claims 
Assistance Act of 2000 and VA's compliance therewith.

I.  Applicability of and Compliance with the VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-4 75, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
Under VCAA, VA has the duty to notify a claimant of the 
evidence necessary to support the claim, to assist in the 
development of claim, and to notify a claimant of VA's 
inability to obtain certain evidence.  These duties are 
discussed in detail below.

A.  Duty to Notify Claimant of Evidence Necessary to 
Substantiate a Claim

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C. §§ 5102 and 5103.  In this 
case the veteran has been so notified by the claims form he 
filed, by the January 1999 rating decision, by the May 1999 
Statement of the Case (SOC), and by the March 2002 
Supplemental SOC.  Further, by a letter dated in January 
2001, the veteran was informed of the evidence, including 
records of treatment, needed to substantiate his claims.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements concerning evidence needed to substantiate the 
veteran's claims.

B. Duty to Assist in Development of Claims

Under regulations to be codified at 38 C.F.R. § 3.159(b), 
VA's duty to assist in the development of claims includes the 
duty to make as many requests as necessary to obtain relevant 
records from a Federal department or agency, including 
service medical records; medical and other records from VA 
medical facilities, and records from Federal agencies, such 
as the Social Security Administration, as well as private 
medical records identified by the veteran.  The RO has 
obtained all relevant records identified by the veteran or 
otherwise evident from the claims folder.

The veteran has had several opportunities to identify sources 
of evidence, including the claim form he filed in July 1998, 
his Notice of Disagreement, his substantive appeal, and the 
statements filed on his behalf by his representative.  In his 
July 1998 claim, the veteran identified two private 
physicians from whom he had received treatment for some of 
the disabilities he has claimed as service connected.  The RO 
attempted to obtain records of such treatment.  No response 
was received.  The veteran also identified a hospital where 
he asserted he had received treatment for feet and ankle 
spurs.  In response to the RO's request for records, a 
representative of the hospital responded that there were no 
records pertaining to the veteran for treatment during the 
period he claimed he received such treatment.

By the May 1999 SOC, the veteran was advised that the RO 
could not obtain the private medical records he identified.  
He was further advised that ultimately, it was his 
responsibility to produce necessary evidence.  It is 
noteworthy that in his VA Form 9, the veteran seemed to 
indicate that he had not been treated by the physicians 
identified in the July 1998 claim form.  The veteran has not 
provided information -- such as the names of treatment 
providers, dates of treatment, or custodians of records, 
either private, Federal agency, or service related -- 
concerning additional evidence which has not been obtained.

Under regulations to be codified at 38 C.F.R. § 3.159(c)(4), 
VA must provide a medical examination or obtain a medical 
opinion in compensation claims when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.356(a)).  The 
veteran has been afforded VA examinations.

In this case, VA has satisfied its duty to assist the veteran 
in obtaining records and providing medical examinations. 

C.  Duty to Notify Claimant of Inability to Obtain Records

The revised regulation concerning VA's duty to notify 
claimants of inability to obtain records under the VCAA is 
found at 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 29, 
2001) (to be codified as 38 C.F.R. § 3.159(e)) and is 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  See 66 Fed. 
Reg. 45,620 and 45,631-45,632 (Aug. 29, 2001).  VA has 
notified the veteran of its inability to obtain the private 
treatment records identified in the July 1998 claim.  VA has 
no further duty to notify the veteran of inability to obtain 
evidence.  Also, he has been notified that if he wants 
additional evidence to be considered, he should submit such 
evidence.

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  A preexisting disease or injury 
will be considered to have been aggravated by active military 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1994).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2001).

Also, disability which is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2001).

A.  Bilateral Pes Planus with Tarsal Arthritis

At the time of a medical examination for enlistment in April 
1978, the veteran denied having foot trouble and lameness.  
He also denied having been a patient in a hospital.  An 
examiner reported that the veteran was within normal limits.  
Several weeks after his enlistment, the veteran was referred 
to a podiatry clinic with an initial impression of stress 
reaction of the feet.  When seen in the podiatry clinic he 
complained of a painful, swollen feet.  On examination, there 
was slight swelling over the left tarsal area.  There was no 
erythema or increased temperature.  Pedal pulses were strong.  
Skin color and texture were normal.  X-rays showed no bony 
coalition.  In treatment notes dated several days later, an 
examiner reported a diagnosis of bilateral pes planus with 
tarsal arthritis and noted that the veteran had a long 
history of foot problems.  The examiner further reported that 
the veteran did not meet medical fitness standards for 
enlistment, and that the foot disorders existed prior to the 
veteran's service, were congenital, and were not aggravated 
during his active service.  At the time of a medical 
examination in late May 1978, the veteran reported a history 
of foot trouble.  An examiner noted an impression of 
symptomatic pes planus with tarsal arthritis which existed 
prior to service.  By a unanimous decision, a medical board 
reported that the veteran was medically unfit for enlistment 
due to bilateral pes planus with tarsal arthritis and that 
the foot disorders existed prior to service and were not 
aggravated during his active duty.  The veteran was 
discharged from service in mid June 1978.

Private treatment record show that the veteran was seen in an 
arthritis clinic in February 1978 with complaints of right 
ankle and heel pain.  A private hospital record dated in 
March 1978 shows that the veteran had been hospitalized for 
treatment of severe right ankle pain diagnosed a symptom of 
Reiter's syndrome.  He had had a previous operation in June 
1977 on his right ankle for removal of a nodule from the 
right ankle tendon and shaving of a spur on the right 
calcaneus.  The current hospitalization was for evaluation of 
arthritis.  According to the history in the hospital report, 
the onset of the veteran's symptoms was approximately one and 
one-half years earlier.  On examination, the veteran had 
right ankle and heel pain and left arch pain.  Physical 
examination of other joints was unremarkable.  An examiner 
reported that the veteran probably could not return to a job 
entailing strenuous work.  The patient was discharged with a 
prescription for Indocin.

Private treatment records dated several years after the 
veteran's separation from service show that the veteran had 
symptoms of arthritis in his low back and both feet, 
including synovitis, pain, and joint swelling.  Subsequently 
dated treatment records show that such symptoms also involved 
his fingers.

The veteran was afforded a VA orthopedic examination in 
December 1998.  The examiner reported diagnoses of congenital 
pes planus, post-operative right knee replacement, 
degenerative joint disease of the right hip and ankle, and 
arthralgia of the lumbosacral spine.  The examiner, having 
reviewed the claims file, reported that the veteran's pes 
planus diagnosed during his service was congenital.  Although 
his pes planus "could affect other joints," the examiner 
reported his impression that the veteran's pes planus had not 
caused his heel, right ankle, right hip and back pathology.

The Board has reviewed the entire record.  The evidence 
clearly shows that the veteran had foot disability prior to 
his brief active service.  He had had right foot surgery and 
was taking medication for foot pain.  A physician had 
recommended that he not return to a job involving strenuous 
work.  He was given medication for foot pain.  The veteran's 
own assertions that he had not had foot trouble prior to his 
active service are clearly not credible, as the record shows 
he had had foot surgery and thereafter continued to be 
symptomatic prior to his entry into service.  Although the 
service medical records show treatment for complaints of foot 
pain, such records also contain several clear findings by 
physicians showing that the veteran's disability from his 
foot disorders existed prior to his service and that such 
disability was not aggravated during such service.

Therefore, the Board finds that the veteran's bilateral pes 
planus with tarsal arthritis existed prior to his service and 
did not worsen during his brief service.  The Board concludes 
that the veteran is not entitled to service connection for 
bilateral pes planus.

B.  Service Connection for Ankle and Heel Spurs

In his July 1998 claim, the veteran asserted that he 
developed heel and ankle spurs in service during his basic 
training.  However, his service medical records do not 
contain a medical diagnosis of heel or ankle spurs.  
Furthermore, the evidence in the claims file does not show 
that the veteran has current disability from spurs of the 
heels or ankles.

As there is no medical evidence of current disability from 
heel or ankle spurs that was incurred during active military 
service, the Board must conclude that service connection for 
the claimed foot and ankle disorders is not warranted.

C.  Secondary Service Connection for Right Hip and Low Back 
Disorders

Initially, the Board has determined that this is a matter in 
which the law, as opposed to the evidence, is dispositive of 
the issue.  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims) has 
observed that where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) ("failure to state a claim upon which 
relief can be granted," as opposed to dismissing the case 
for failure to present a well-grounded claim); Cf. FED R. 
CIV. P. 12(b)(6).

The veteran has asserted that he has current disability from 
a right hip disorder and a back disorder as a result of 
disability associated with a bilateral foot disorder.  
However, the Board has determined that he is not entitled to 
service connection for a foot disorder.

As the Board has found that service connection is not 
warranted for disability associated with a foot disorder, 
disability claimed as being secondary to such non-service 
connected disability cannot be service connected.  The Board 
concludes that the claim for service connection for a right 
hip and a back disorder lacks legal merit or entitlement 
under the law.



ORDER

Service connection for bilateral pes planus with tarsal 
arthritis is denied.

Service connection for bilateral heel and ankle spurs is 
denied.

Service connection for a right hip and back disorder is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

